Case 2:20-cv-00014-JPJ-PMS Document 8 Filed 09/15/20 Page 1 of 2 Pageid#: 48




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP DIVISION

MELINDA SCOTT,                               )
                                             )
       Plaintiff                             )
                                             )
v.                                           )                    Case No. 2:20cv14
                                             )
WISE COUNTY DEPT. of                         )
SOCIAL SERVICES                              )
                                             )
and                                          )
                                             )
JOSHUA MOON                                  )
                                             )
       Defendants.                           )

        DEFENDANT WISE COUNTY DEPARTMENT OF SOCIAL SERVICES’
                         MOTION TO DISMISS

       Defendant Wise County Department of Social Services, by counsel, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, moves this Court to dismiss the Plaintiff’s

Complaint against it with prejudice on the grounds that the Complaint fails to state a claim for

which relief may be granted for the reasons set forth in the accompanying memorandum.

                                             Respectfully submitted,

                                             WISE COUNTY DEPARTMENT OF SOCIAL
                                             SERVICES

                                             /s/ Christopher S. Dadak
                                             Christopher S. Dadak (VSB # 83789)
                                             GUYNN, WADDELL, CARROLL & LOCKABY, P.C.
                                             415 S. College Avenue
                                             Salem, Virginia 24153
                                             Phone: 540-387-2320
                                             Fax: 540-389-2350
                                             christopherd@guynnwaddell.com
                                             Counsel for Wise Co. Dept. of Social Services
Case 2:20-cv-00014-JPJ-PMS Document 8 Filed 09/15/20 Page 2 of 2 Pageid#: 49




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and I hereby certify that I have mailed by United

States Postal Service the document the Plaintiff appearing pro se:

               Melinda Scott
               2014PMB87
               PO Box 1133
               Richmond, Virginia 23218


                                             /s/ Christopher S. Dadak
                                             Christopher S. Dadak (VSB # 83789)
                                             GUYNN, WADDELL, CARROLL & LOCKABY, P.C.
                                             415 S. College Avenue
                                             Salem, Virginia 24153
                                             Phone: 540-387-2320
                                             Fax: 540-389-2350
                                             christopherd@guynnwaddell.com
                                             Counsel for Wise Co. Dept. of Social Services
